     Case 2:21-cv-01914-SVW-JC Document 6 Filed 07/27/21 Page 1 of 1 Page ID #:155



 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
11    TRAVIS JEROME GAUFF,               ) Case No. 2:21-cv-01914-SVW-JC
                                         )
12                        Petitioner,    )
                                         )
13                  v.                   ) JUDGMENT
                                         )
14    R.J. FISHER, JR., Warden,          )
                                         )
15                                       )
                         Respondent      )
16    __________________________________ )
17
           Pursuant to this Court’s Order Dismissing Petition for Writ of Habeas
18
     Corpus and Action without Prejudice, IT IS ADJUDGED that the Petition for Writ
19
     of Habeas Corpus by a Person in State Custody and this action are dismissed
20
     without prejudice.
21
           IT IS SO ADJUDGED.
22
23
     DATED: _________________
              July 27, 2021
24
25
                                    _______________________________________
26
                                    HONORABLE STEPHEN V. WILSON
27                                  UNITED STATES DISTRICT JUDGE
28
